DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		

Preliminary Amendment
           Preliminary Amendment that was filed on 04/20/2020 is entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit configured to detect…” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claims 1 and 7, the sentences recite “a target object to be generated by the structured illumination generated by the light wavefront control unit to acquire a single molecule image” seems to be ambiguous in definition. It is unclear how the term “a target object” should be interpreted. Though specification discloses “a target object (for example, a single molecule)”, in paragraph [0033], thus it is unclear if a single molecule in a a target object (such as a sample) or a single molecule itself?, therefore the term “a target object” is still unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. Furthermore, none of the drawings identify “a target object”.
Claims 2-6 and 8-13 depend from claim 1 or 7 and therefore inherit the same deficiencies.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “a target object” as “a sample or specimen”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
	
	
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, the recitation “a measurement device of a central location of a single molecule using structured illumination and phase detection” should read “a measurement device for measuring a central location of a single molecule using structured illumination and phase detection” for clarity. 
Claim 7, the recitation “A measurement method of a central location of a single molecule using a structured illumination and phase detection of a measurement device of a central location of a single molecule including a light source, a light wavefront control unit, a detection unit, and a controller, the measurement method comprising:” should read “A measurement method tracking of a central location of a single molecule using/utilizing a structured illumination and phase detection using a measurement device including a light source, a light wavefront control unit, a detection unit, and a controller, the measurement method comprising:”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Betzig et al. (US PUB 20160305883; herein after “Betzig”) in view of Lueerssen (US PUB 20100025567).	
Betzig and Lueerssen disclose Single Molecules Imaging with structured illumination patterns. Therefore, they are analogous art.

	Regarding claim 1, Betzig teaches a measurement device (e.g., systems 1800, 1900, 3500, 3600, as shown at least in FIGS. 18A, 19 & 36) of a central location of a single molecule (e.g., a fluorescent molecule, FIG. 30, para. [0201]) using structured illumination and phase detection (para. [0002], [0148] and [0166]), the measurement device comprising: a light source (1902, 3602) configured to irradiate laser light (para. [0151], [0164], and [0303]); a light wavefront control unit (a wavefront modulating element (WME) 1912) configured to form the laser light irradiated by the light source into light having a predetermined periodic pattern to generate a structured illumination (para. [0015], [0031], [0143], [0146] and [0165]-[0166], FIGS. 14, 15 & 19); a detection unit (i.e., a detector 1838) configured to detect single molecule signal which is generated from a target object (i.e., a cell/ a sample 1840, 1946, 3632) to be generated by the structured illumination generated by the light wavefront control unit to acquire a single molecule image (para. [0156], [0164]-[0165] and [0265]); and a controller (a computing device 1954, 3630, para. [0224]) configured to acquire a single molecule image corresponding to a structured illumination whose phase is modulated by the detection unit (i.e., The beams of activating and excitation radiation can be modulated by the same WME, para. [0016]) while modulating the phase of the structured illumination generated by the light wavefront control unit and measure a central location (i.e., a computing device 1954 process the information (measure) from the detector 1952 to create images of the sample 1946 based on the information provided by the detector 1952, para. [0171], FIG. 19) of the target object based on a plurality of acquired single molecule images (i.e., The WME 192 can be used to control the relative phases of individual beamlets (or portions of the incoming wavefront) that are reflected from the WME. For example, the WME 1912 can be used to control the relative phases of individual portions of the wavefront that strike the WME 1912 and that then propagate into the sample 1946, para. [0166]… the data to the peaked function, for example, can find a value for the peak center location…This data (the emission intensity profile of light emitted from a PTOL (e.g., a fluorescent molecule) and detected on a detector can be characterized by the discrete data set) can be fit to a peaked function to determine a location of the PTOL (a photo transformable optical label), para. [0080]-[0082]). For example, a Gaussian function…The data also can be fit to other function than the Gaussian function to determine a center location and width of the position of a PTOL, para. [0208]-[0209], also see related disclosure in para. [0010], [0016], [0148], [0221], [0332] and Abstract, FIGS. 19 & 31).
	Betzig teaches all limitations except for explicit teaching of a detection unit configured to detect single molecule signal which is generated from a target object to be generated by the structured illumination generated by the light wavefront control unit to acquire a single molecule image.
	However, in a related field of endeavor Lueerssen teaches A minimum NA of 0.4 is important to the resolution of the optical system. For wavelengths around 570 nm (Cy3 emission), and with NA=0.4, the diffraction limit (Sparrow criterion) is about 725 nm; this is considered to be the maximum for single molecule detection, para. [0017]…a detector for detecting the fluorescent emission from the sample, para. [0023].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that a detector for detecting the fluorescent emission from a single molecule of the sample as taught by Lueerssen, for the purpose of higher resolution microscope imaging with an improved single molecule scanner.
	
	Regarding claim 2, Betzig as set forth in claim 1 above further teaches the controller detects a phase of a modulation pattern with a fluorescence emission intensity emitted from the target object (i.e., The insertion of the half-wave plate 1910 in the beam path can make the WME 1912 operate as a phase modulator of portions of the beam that strike the WME (e.g., a phase of a modulation pattern a parameter (e.g., intensity) of light used to excite fluorescence emission in a sample), para. [0098] and [0165], FIG. 19), from the plurality of single molecule images, to measure the central location of the target object (i.e., Gaussian function to determine a center location, para. [0209]).

Regarding claim 3, Betzig as set forth in claim 1 above further teaches a light transmitting unit configured to transmit the laser light irradiated by the light source to the light wavefront control unit, transmit the structured illumination generated by the light wavefront control unit to the target object, and transmit the single molecule signal which is generated from the target object to be generated to the detection unit (i.e. The signal light emitted from the sample 1840 (target object) can be directed by detection optics, including the detection objective 1834 (a light transmitting unit), to a detector 1838 (the detection unit), para. [0156], FIG. 18A).

Regarding claim 5, Betzig teaches as set forth in claim 3 above further teaches the light transmitting unit (detection optics, including a detection objective 1834, FIG. 18A) transmits the structured illumination generated by the light wavefront control unit (WME) to the target object through a microscope and receives the single molecule signal which is generated from the target object to be generated through the microscope (i.e., a PTOLs (e.g., a fluorescent molecule) 3001 is stimulated by excitation radiation 3002…and the fluorescence radiation can be accumulated by a microscope camera or detector, para. [0201],…Outgoing radiation 3104 emitted from the excited emitter 3103 can be collected by microscope optics including a detection objective 3105, para. [0208], FIG. 30).

Regarding claim 6, Betzig as set forth in claim 1 above further teaches the structured illumination is light that is formed to have patterns with non-uniform light intensity which periodically repeat, such as stripes, lattice, and moire (i.e., non-linear (non-uniform) fluorescence emission (intensity) pattern within the sample, para. [0007], one-dimensional intensity profile of a Bessel-like beam (as stripes, lattice, and moire), para. [0053] and [0116] , FIG. 11A).

Regarding claim 7, Betzig as set forth in claim 1 above further teaches a measurement method of a central location of a single molecule using a structured illumination and phase detection of a measurement device of a central location of a single molecule including a light source, a light wavefront control unit, a detection unit, and a controller (Abstract. Para. [0007]), the measurement method comprising: irradiating laser light by the light source; forming the laser light irradiated by the light source into light having a predetermined periodic pattern to generate a structured illumination, by the light wavefront control unit (see steps (a) & (b), para. [0007]); detecting single molecule signal which is generated from a target object to be generated by the structured illumination generated by the light wavefront control unit to acquire a single molecule image, by the detection unit (see step (c), para. [0007]); and acquiring a single molecule image corresponding to a structured illumination whose phase is modulated by the detection unit while modulating the phase of the structured illumination generated by the light wavefront control unit and measuring a central location of the target object based on a plurality of acquired single molecule images, by the controller (see steps (e) & (f), para. [0007],…FIG. 21D illustrates the pattern of phase shifts applied to individual pixels of a binary spatial light modulator to generate the field shown in FIG. 21C, para. [0177],…and a process 3400 with steps 3401-3406 (FIG. 34) for creating an image of a sample containing multiple relatively densely-located PTOLs, para. [0216]-[0217], also see para. [0008]-[0010]).
	Betzig teaches all limitations except for explicit teaching of a detection unit configured to detect single molecule signal which is generated from a target object to be generated by the structured illumination generated by the light wavefront control unit to acquire a single molecule image.
	However, in a related field of endeavor Lueerssen teaches A minimum NA of 0.4 is important to the resolution of the optical system. For wavelengths around 570 nm (Cy3 emission), and with NA=0.4, the diffraction limit (Sparrow criterion) is about 725 nm; this is considered to be the maximum for single molecule detection, para. [0017]…a detector for detecting the fluorescent emission from the sample, para. [0023].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that a detector for detecting the fluorescent emission from a single molecule of the sample as taught by Lueerssen, for the purpose of higher resolution microscope imaging with an improved single molecule scanner.

Regarding claim 8, Betzig as set forth in claim 7 above further teaches the measuring of a central location includes: detecting a phase of a modulation pattern with a fluorescence emission intensity emitted from the target object (i.e., The insertion of the half-wave plate 1910 in the beam path can make the WME 1912 operate as a phase modulator of portions of the beam that strike the WME (e.g., a phase of a modulation pattern a parameter (e.g., intensity) of light used to excite fluorescence emission in a sample), para. [0098] and [0165], FIG. 19), from the plurality of single molecule images, to measure the central location of the target object, by the controller (i.e., Gaussian function to determine a center location, para. [0209]).

Regarding claim 9, Betzig as set forth in claim 7 above further teaches the measurement device of a central location of a single molecule further includes a light transmitting unit, the method further includes: transmitting the laser light irradiated by the light source to the light wavefront control unit, by the light transmitting unit; transmitting the structured illumination generated by the light wavefront control unit to the target object, by the light transmitting unit; and transmitting single molecule signal which is excited to be generated from the target object to the detection unit, by the light transmitting unit (i.e. The signal light emitted from the sample 1840 (target object) can be directed by detection optics, including the detection objective 1834 (a light transmitting unit), to a detector 1838 (the detection unit), para. [0156], FIG. 18A).

Regarding claim 11, Betzig as set forth in claim 9 above further teaches the transmitting of the structured illumination includes: transmitting the structured illumination generated by the light wavefront control unit to the target object through a microscope, by the light transmitting unit, and the transmitting of single molecule signal includes: receiving the single molecule signal which is excited to be generated from the target object through the microscope, by the light transmitting unit (i.e., a PTOLs (e.g., a fluorescent molecule) 3001 is stimulated by excitation radiation 3002…and the fluorescence radiation can be accumulated by a microscope camera or detector, para. [0201],…Outgoing radiation 3104 emitted from the excited emitter 3103 can be collected by microscope optics including a detection objective 3105, para. [0208], FIG. 30).

Regarding claim 12, Betzig as set forth in claim 7 above further teaches the structured illumination is light that is formed to have patterns with non-uniform light intensity which periodically repeat, such as stripes, lattice, and moire (i.e., non-linear (non-uniform) fluorescence emission (intensity) pattern within the sample, para. [0007], one-dimensional intensity profile of a Bessel-like beam (as stripes, lattice, and moire), para. [0053] and [0116] , FIG. 11A).

Regarding claim 13, Betzig teaches a computer program stored in a computer readable recording medium to execute the measurement method of a central location of a single molecule using structured illumination and phase detection according to claim 7 (i.e., Information collected by the detector 1952 can be sent to a computing device 1954, which may include one or more processors and one or more memories. The computing device may process the information from the detector 1952 (measurement method) to create images of the sample 1946 based on the information provided by the detector 1952, para. [0171], FIG. 19 and as set forth in claim 7 above).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach, or renders obvious, regarding the light transmitting unit includes an optical fiber, a first polarization control plate, a mirror, a polarization light separator, a second polarization control plate, a first lens, a third polarization light control plate, a mask, a wavelength selection mirror, a second lens, a third lens, and a wavelength selection filter, transmits the laser light irradiated by the light source to the light wavefront control unit via the optical fiber, the first polarization control plate, the mirror, the polarization light separator, and the second polarization control plate, transmits the structured illumination generated by the light wavefront control unit to the target object via the second polarization control plate, the polarization light separator, the first lens, the third polarization control plate, the mask, the wavelength selection mirror, and the second lens, and transmits the single molecule signal which is excited to be generated from the target object to the detection unit via the second lens, the wavelength selection mirror, the third lens, and the wavelength selection filter.
Regarding claim 10, the prior art does not teach, or renders obvious, regarding the light transmitting unit includes an optical fiber, a first polarization control plate, a mirror, a polarization light separator, a second polarization control plate, a first lens, a third polarization light control plate, a mask, a wavelength selection mirror, a second lens, a third lens, and a wavelength selection filter, the transmitting of the laser light includes: transmitting the laser light irradiated by the light source to the light wavefront control unit via the optical fiber, the first polarization control plate, the mirror, the polarization light separator, and the second polarization control plate, by the light transmitting unit, the transmitting of the structured illumination includes: transmitting the structured illumination generated by the light wavefront control unit to the target object via the second polarization control plate, the polarization light separator, the first lens, the third polarization control plate, the mask, the wavelength selection mirror, and the second lens, by the light transmitting unit, and the transmitting of single molecule signal includes: transmitting the single molecule signal which is excited to be generated from the target object to the detection unit via the second lens, the wavelength selection mirror, the third lens, and the wavelength selection filter, by the light transmitting unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Best et al. (US PUB 20160124208) teaches a fluorescent microscope and a respective method for obtaining super-resolution images of a sample labelled with at least one type fluorescent label by combining localization microscopy and structured illumination microscopy, para. [0002]. With structured illumination light may be such that in a given diffraction limited observation volume and at a given time, statistically only one fluorescing molecule of a given fluorescent label type is present, para. [0077].
PANTAZIS et al. (US PUB 20160054553) teaches use a single photon, particularly within the linear absorption spectrum of the FP, to excite a fluorescent molecule (e.g., an FP), para. [0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 5, 2022